BY THE COURT
The record in this .action establishes that there was no certificate of the fiscal officer of the incorporated village of Greenfield that the money required to meet the obligation made by the contract under which the relator herein claims the amount named in his petition was in the treasury of said village or in the process of collection to the credit of the fund from which the relator was to receive the salary named in the contract.
The express repeal of 3809 GC in the enactment of 5625-33 GC clearly establishes the intention of the legislature to abrogate all the exceptions to this requirement named in 3809 GC. The effect of this repeal, therefore, was to make 5625-33 GC a law of uniform application ,as to all the exceptions named in 3809 GC, including that of the contract under which the relator seeks to recover in this action. By the. further provisions of 5625-33 GC aforesaid the contract in this case, being without the required certificate, was void and no warrant may issue in payment of .any amount due thereon.
For the reason mentioned the petition is dismissed.
Middleton, PJ, Mauck and Blosser, JJ, concur.